Citation Nr: 1635151	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-40 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.

2. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to June 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.

In September 2010 the Veteran requested a hearing on these matters.  Such a hearing was scheduled for February 2011; however, the Veteran failed to appear at this hearing.  As of the date of this decision, the Board has not received any showing of good cause for the Veteran's failure to present to this hearing, and so the request for a hearing is deemed withdrawn, pursuant to 38 C.F.R. § 20.704(d) (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the thoracolumbar spine is manifested by limitation of forward flexion greater than 30 degrees, but less than 60 degrees.  

2. The Veteran does experience decreased motion, weakened movements, incoordination, instability of station, and increased pain upon repetitive motion of the thoracolumbar spine, as well as regular flare-ups.

3. The Veteran's average pure tone threshold of the right ear is 55 decibels (dBs), and his speech recognition of the right ear is measured at 52 percent. 

4. The Veteran's average pure tone threshold of the left ear is 30 dBs, and his speech recognition of the left ear is measured at 94 percent. 
CONCLUSIONS OF LAW

1. The criteria for a 40 percent disability rating of the Veteran's degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5003 (2015).

2. The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided with VCAA compliant notice in March 2010.  Accordingly, the Board finds that VA satisfied its duty to notify the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding, records that have not been requested or obtained.  The Veteran was also provided with VA medical examinations of both his degenerative disc disease and his hearing loss in April 2010 and May 2014, and the record contains no evidence that the Veteran's condition has worsened appreciably since May 2014.  

The Board also finds that these examinations were adequate for the purposes of rating the Veteran's disabilities, as they each included an interview with the Veteran, a review of the entire claims file, and a physical examination that addressed the criteria relevant to these ratings.  The relevant records having been obtained, and the Veteran having received an adequate examination, the Board finds that the VA has satisfied its duty to assist under the VCAA with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board also notes that these claims were previously remanded by the Board in February 2014.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In this case, the Board remanded these claims in order to obtain any outstanding medical records which were not associated with the claims file.  The Board also ordered that the Veteran be provided with VA medical examinations of his degenerative disc disease and hearing loss.  A review of the claims file reveals that the Veteran's disabilities were examined in May 2014, as was discussed above, and outstanding medical records were obtained.  Therefore, the Board finds that VA has satisfied its duties under the Board's prior remand, and the Board may proceed to a decision on these issues.  

II. Analysis

The Veteran was first granted service connection for his degenerative disc disease and hearing loss in a June 2001 rating decision.  At that time, he was assigned a 20 percent rating for his degenerative disc disease and a noncompensable (zero percent) rating for his hearing loss.  Those ratings have continued, and in March 2010 the Veteran brought the claims now at issue for increased ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In applying these disability ratings, a veteran's entire history is to be considered, and the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Moreover, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Before proceeding to the merits of these claims, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file, and although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A. Degenerative Disc Disease of the Thoracolumbar Spine

As was discussed above, the Veteran is currently assigned a 20 percent disability rating for his degenerative disc disease of the thoracolumbar spine.  This disability rating is assigned under DC 5242, which speaks to degenerative arthritis of the spine, and which utilizes the general rating formula for diseases and injuries of the spine to assign disability ratings.  

Pursuant to the general rating formula, A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The combined range of motion is defined in the general ratings formula as speaking to the sum of the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right rotation. 

A 30 percent rating is then available under the general ratings formula when the Veteran demonstrates a limitation of flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine.  However, the general ratings formula does not provide criteria for a 30 percent rating involving the thoracic or lumbar spine.

A 40 percent rating is available under the general ratings formula when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Lastly, a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

In this case, the Veteran's spine was first examined by a VA examiner in April 2010.  At that time, the Veteran complained of moderate to severe lower back pain, which was aggravated by bending, lifting, and lying flat on his back.  The Veteran then denied any radiation of his pain, and stated that he was currently able to still work at a job that involved sitting for longer periods of time.  Upon examination, the examiner found the Veteran's ranges of motion to be as follows:


Forward Flexion
Extension
Left Lateral Flexion
Right Lateral Flexion
Left Lateral Rotation
Right Lateral Rotation
Combined 
Active 
60 Degrees
15
15
15
15
20
140
Passive
60
15
15
15
15
20
140

The examiner also noted during this examination that the Veteran displayed visual signs of pain, including facial grimacing and gasping, immediately upon exercise of the spine, which continued throughout the exercise.  This report is consistent with a statement the Veteran submitted in September 2010.  In this statement the Veteran stated that the examiner had forced him to overextend his spine, which results in significant pain for the Veteran. 

Subsequent to this examination, the Veteran's medical records continue to reference the fact that he experiences back pain, but his functionality was not reexamined in until May 2014, during another VA medical examination.  During this examination, the Veteran once again complained of significant back pain, which he rated at a four or five out of ten generally.  The Veteran also reported that his pain would increase to a nine out of ten during flare ups, which occur a couple times a month and which require him to rest lying down all day.  The Veteran also reported that his pain was aggravated with forward flexion, and he stated that he was unable to lean over for more than five minutes at a time because of pain.  The Veteran further reported that his pain rendered him unable to perform tasks such as putting on socks and shoes for himself, and he stated that he avoids all lifting or twisting.  Finally, the Veteran reported that he had suffered a traumatic brain injury in a 2012 motor vehicle accident, which had resulted in difficulties with his balance and forced him to stop working.  

Upon examination, the examiner measured the Veteran's forward flexion to 70 degrees and his extension to 20 degrees.  The Veteran's lateral flexion was measured to 20 degrees in both directions, as was his lateral rotation in both directs.  All of these maneuvers were performed without objective evidence of painful motion, but the Veteran's ranges of motion did decrease after repetitive testing.  Specifically, the Veteran's forward flexion decreased to 50 degrees, while his extension decreased to 15 and his lateral flexion decreased to 10 degrees bilaterally and his rotation decreased to 15 degrees bilaterally.  The examiner also stated that after repeated exercises, the Veteran displayed less movement of the spine, as well as weakened movement, incoordination, increased pain, and instability of his station.  

This being the most salient evidence in relation to this claim, the Board finds that the Veteran is entitled to an increased rating for his degenerative disc disease of the thoracolumbar spine.  A comparison of the Veteran's ranges of motion of the lower spine clearly are within the ranges of motion discussed by the 20 percent rating criteria in the general rating formula.  However, the evidence obtained in the May 2014 VA medical examination of the Veteran's spine indicates that the Veteran's degenerative disc disease causes more limitations than appear to be fully contemplated by the rating criteria.  

As was discussed above, the rating criteria serve as metric upon which to consider the usual symptoms and functional limitations caused by a given disability at a specified level of severity.  See 38 C.F.R. § 4.1.  As such the general rating formula can be said to contemplate some amount of painful motion and limitation of motion, corresponding to the increase in the disability rating.  The rating criteria cannot be said to fully consider all possible symptoms.  This is significant in light of the May 2014 examiner's finding that the Veteran experiences weakened movement, incoordination, increased pain, and instability of his station upon repeated exercise of his spine, along with a decrease in his range of motion.  This is also significant in light of the Veteran's statements in the record that he regularly experiences flares in his pain, which can double the degree of pain he experiences and require him to lay down for several hours at a time.  These factors do not appear inherently and fully considered by the rating criteria, and so the Veteran appears more limited than is detailed by a 20 percent rating under the general rating formula.  

A 40 percent rating is available for the thoracic and lumbar spines. Although a comparison of the Veteran's ranges of motion indicates that a 40 percent rating is notably more limited than the Veteran has demonstrated in the record,  it also is apparent that the Veteran's functional impairment, and his resulting impairment of earning capacity, is greater than is contemplated by a 20 percent rating.  

For these reasons, the Board finds that the Veteran's degenerative disc disease is best approximated by a 40 percent rating.  See DeLuca, 8 Vet. App. 204-7; 38 C.F.R. § 4.40, 4.45.  Furthermore, the Board finds that the Veterans reports and examination results appear generally consistent during the period relevant to this claim, and so the Board finds sufficient evidence upon which to resolve doubt in the Veteran's favor and assign a 40 percent rating for the entire period of this claim.

B. Hearing Loss

Disability ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 .  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

With that law, the Veteran's hearing was first examined during the relevant period of this claim during an April 2010 VA audiological examination.  At this time, the examiner reported that the "results of today's exam were sporadic and exaggerated", and so he relied on audiological testing results contained in the record from February 2009 which showed the Veteran's average pure tone thresholds to be 48 dB for the right ear and 18 dB for the left ear.  However, the examiner did report the results of his examination, which are as follows: 


1000Hz
2000
3000
4000
Average
Speech Discrimination
Right Ear
45dB
65
60
65
59
96%
Left Ear
30
40
35
30
34
100%

The Veteran's hearing was then next examined in May 2014 by a VA examiner.  This examination yielded the following results, which prompted the examiner to state that the Veteran can be expected to communicate fairly well in quiet environments, though the examiner did note the Veteran would likely have some difficulty distinguishing speech in settings with background noise:







1000Hz
2000
3000
4000
Average
Speech Discrimination
Right Ear
45dB
55
55
65
55
52%
Left Ear
25
30
30
35
30
94%

Considering these results in light of the guidance described in 38 C.F.R. § 4.85, 4.86, and described above, the Veteran is appropriately rated under Table VI of § 4.85.  The Veteran is not properly rated under the exceptional patters detailed in § 4.86, as neither examination yielded results consistent with those requirements.  

Utilizing Table VI, the rating criteria classify the Veteran's left ear as level I hearing loss, while his right ear is classified as level VII hearing loss.  These classifications remain consistent whether the 2010 or 2014 audiogram results are considered.  Applying these designated levels of hearing loss to Table VII, as directed by § 4.85, indicates that the Veteran's hearing loss is properly rated as noncompensable.  

Furthermore, the Board finds no reason to disturb the result directed by the regulations, as the Veteran's condition does not appear to exhibit any symptoms or limitations which are not inherently considered by the rating criteria.  See 64 Fed. Reg. 25206 (May 11, 1999).  Therefore, the Veteran's hearing loss does appear most closely approximated by the rating directed in Tables VI and VII.  This is particularly of note in light of the fact that the record indicates that the Veteran has been prescribed, and utilizes, hearing aids.  This indicates that the Veteran's functional losses and impairment of earning capacity are not greater than is contemplated by the rating criteria, and so a noncompensable rating for the Veteran's hearing loss remains appropriate.  

III. Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration, as there is no evidence to suggest that the Veteran's disability pictures, relative to these claims, are so exceptional so as to be outside the realm of limitations and losses contemplated by the specific rating criteria, as was discussed above.  Further, there is no evidence that the Veteran's disability picture exhibits other related factors which render the disability rating assigned by the DC inadequate to properly compensate the Veteran.  Specifically, the record does not include any evidence to suggest that the Veteran requires frequent hospitalizations, or that his disability results in marked interferences with employment, or other related factors.  As such, the Veteran is not properly referred for extra-schedular consideration.  

Finally, the Board also recognizes a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in this case the Veteran has clearly indicated that although he no longer works, his inability to work is related to his history of traumatic brain injury, and not to his degenerative disc disease or hearing loss.  Therefore TDIU is not raised by the record, and so it is not appropriate in this case.

ORDER

1. A disability rating of 40 percent for degenerative disc disease of the thoracolumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits. 

2. A compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


